Name: Commission Regulation (EEC) No 604/89 of 9 March 1989 amending Regulation (EEC) No 4103/88 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 3 . 89 Official Journal of the European Communities No L 69/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 604/89 of 9 March 1989 amending Regulation (EEC) No 4103/88 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture (*), as last amended by Regulation (EEC) No 1889/ 87 (*), and in particular Article 9 thereof, Having regard to Commission Regulation (EEC) No 3153/85 of 11 November 1985 laying down detailed rules for the calculation of monetary compensatory amounts (3), as last amended by Regulation (EEC) No 3521 /88 (4), and in particular Article 6 (3) thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 4103/88 ('), as last amended by Regulation (EEC) No 541 /89 O ; Whereas Commission Regulation (EEC) No 3153/85 (4) lays down the rules for calculating monetary compensatory amounts ; whereas the spot market rates recorded pursuant to Regulation (EEC) No 3153/85 in the period 1 to 7 March 1989 for the pound sterling and the Spanish peseta result in account being taken of the fact that the previous gap was fixed on the basis of Article 5 (3) of Regulation (EEC) No 1677/85 and the new monetary gap to be applied exceeds the limits laid down in that Article in the beef and veal sector for the United Kingdom and in the wine sector for Spain ; whereas the trend in the monetary gap in the reference period therefore requires, pursuant to Article 8 of Regu ­ lation (EEC) No 3153/85, the monetary compensatory amounts to be updated in the sectors concerned, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 4103/88 is hereby amended as follows : 1 . The column 'United Kingdom' in Parts 1 , 3 , 4, 5 , 7 and 8 of Annex I is replaced by that given in Annex I hereto. 2 . The column 'Spain' in Parts 1 , 3, 4, 5, 6 , 7 and 8 of Annex I is replaced by that given in Annex I hereto. 3 . Annexes II and III are replaced by Annexes II and III hereto. Article 2 This Regulation shall enter into force on 13 March 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 March 1989. For the Commission Ray MAC SHARRY Member ofthe Commission o OJ No L 164, 24 . 6. 1985 , p . 6 . O OJ No L 182, 3 . 7 . 1987, p. 1 . (J) OJ No L 310, 21 . 11 . 1985, p . 4 . (4) OJ No L 307, 12 . 11 . 1988 , p . 28 . O OJ No L 364, 30 . 12 . 1988 , p . 1 . (') OJ No L 62, 6 . 3 . 1989, p. 1 . No L 69/2 Official Journal of the European Communities 13 . 3 . 89 ANNEX I PART 1 SECTOR CEREALS Monetary compensatory amounts Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dlo ­ ut FF Dr £ Irl Esc  1 000 kg  0709 90 60 0712 90 19 1001 10 10 1001 10 90 1001 90 91 1001 90 99 1002 00 00 1003 00 10 1003 00 90 1004 00 10 1004 00 90 1005 1090 1005 90 00 1007 00 90 1008 20 00 1101 00 00 1102 10 00 1102 20 10 1102 20 90 1102 90 10 1102 90 30 1102 90 90 1103 11 10 1103 11 90 1103 12 00 1103 13 11 110313 19 1103 13 90 1103 19 10 1103 19 30 1103 19 90 1103 21 00 1103 29 10 1103 29 20 1 177,43 1 177,43 1 456,07 1 456,07 1 177,43 1 177,43 1 068,61 1 057,54 1 057,54 1 015,24 1 015,24 1 177,43 1 177,43 1 057,54 1 057,54 1 431,37 1 279,02 1 648,40 529,84 1 078,69 1 035,55 1 078,69 1 078,69 1 823,36 1 545,88 1 421,34 1 707,27 1 655,84 1 707,27 1 200,98 1 089,98 1 480,56 1 078,69 1 078,69 1 200,98 1 089,98 1 078,69 7,283 7,283 11,216 1 1,216 7,283 7,283 6,919 6,919 6,919 6,642 6,642 7,283 7,283 6,919 6,919 8,830 8,320 10,196 3,277 7,057 6,775 7,057 7,057 14,685 9,536 9,299 10,561 10,242 10,561 7,429 7,057 9,687 7,057 7,057 7,429 7,057 7,057 11-1 11-1 7285 7286 11-2 11-3 11-3 7287 7288 7289 11-1 11-1 7285 7286 13 . 3 . 89 Official Journal of the European Communities No L 69/3 Positive Negative Germany Spain Denmark Italy France Greece Ireland PortugalCN-code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Pta £ Bfrs/Iirs Dkr Lt FF Dr £ In Esc  1 000 kg 1103 29 30 1103 29 40 1103 29 90 11-1 11-1 7285 7286 1104 11 10 11-1 11-1 7285 7286 1 035,55 1 200,98 1 078,69 1 078,69 1 078,69 1 480,56 1 035,55 1 827,44 1 200,98 1 089,98 1 295,17 1 078,69 1 078,69 1 078,69 1 480,56 1 692,07 1 078,69 1 035,55 1 421,34 1 035,55 1 035,55 1 200,98 1 200,98 1 200,98 1 078,69 1 078,69 1 200,98 1 089,98 - 1 078,69 1 078,69 1 200,98 1 089,98 1 200,98 1 089,98 1 078,69 1 078,69 883,11 353,23 2 095,82 1 565,98 1 882,43 1 406,53 1 639,19 1 905,93 1 905,93 6,775 7,429 7,057 7,057 7,057 9,687 6,775 11,956 7,429 7,057 8,011 7,057 7,0^7 7,057 9,687 11,070 7,057 6,775 9,299 6,775 6,775 7,429 7,429 7,429 7,057 7,057 7,429 7,057 7,057 7,057 7,429 7,057 7,429 7,057 7,057 7,057 5,463 2,185 12,964 9,687 12,316 9,202 10,724 11,789 11,789 110411 90 1104 12 10 1104 12 90 1104 19 10 1104 19 30 1104 19 50 1104 19 99 1104 21 10 1104 21 30 1104 21 50 1104 21 90 1104 22 10 1104 22 30 1104 22 50 1104 22 90 1104 23 10 1104 23 30 1104 23 90 1104 29 10 1104 29 30 1104-29 91 1104 29 95 1104 29 99 1104 30 10 1104 30 90 1107 10 11 1107 1019 1107 10 91 1107 10 99 1107 20 00 1108 11 00 11-4 11-4 11-4 11-4 11-4 11-4 11-4 11-4 7290 7291 7292 7293 7290 7291 7292 7293 11-1 11-1 7285 7286 11-5 11-5 7294 7295 C) C&gt; No L 69/4 Official Journal of the European Communities 13 . 3 . 89 Positive Negative CN-code Germany Nether ­ lands Spain United Kingdom Denmark Italy France Greece Ireland Portugal Table Additionalcode Notes Belgium/ Luxem ­ bourg DM F1 Pta £ Bfrs/Lfrs Dkr lit FF Dr £ In Esc  1 000 kg o O C) C) O 11-5 11-5 11-6 11-6 11-5 11-5 1 1-5 11-5 17-9 17-9 7294 7295 7296 7297 7294 7295 7294 7295 7318 7318 1 724,36 1 724,36 1 724,36 1 724,36 1 724,36 1 724,36 1 724,36 1 724,36 2 593,88 2 249,66 1 724,36 1 724,36 1 724,36 2 352,44 1 644,42 1 724,36 10,666 10,666 10,666 10,666 10,666 10,666 10,666 10,666 16,045 13,916 10,666 10,666 10,666 14,551 10,172 10,666 1108 12 00 1108 13 00 1108 14 00 1108 19 90 1109 00 00 1702 30 91 1702 30 99 1702 40 90 1702 90 50 1702 90 75 1702 90 79 2106 9055 2302 10 10 2302 10 90 2302 20 10 2302 20 90 2302 30 10 2302 30 90 2302 40 10 2302 40 90 2303 10 11 2309 10 11 2309 10 13 23-1 23-1 7622 7623 477,74 989,60 477,74 989,60 477,74 1 023,72 477,74 1 023,72 2 283,92 3,008 6,231 3,008 6,231 3,008 6,446 3,008 6,446 14,127 141,29 1 750,74 3 501,47 0,874 6,736 13,472 434,18 868,36 1,671 3,341 23-2 23-2 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 2VR 7624 7625 7541 7542 7543 7544 7545 7546 7547 7548 7549 7550 7551 7552 7626 7627 7628 7629 7630 C) 0 OC) OC) OC) OC) OC) oo oo (a)(3) OC) oo oo OC) OC) oo OC) OC)  OC). 2 884,86 5 769,72 141,29 1 892,03 3 642,76 141,29 575,47 1 009,65 141,29 3 026,15 11,100 22,200 0,874 7,610 14,346 0,874 2,545 4,215 0,874 11,974 13 . 3 . 89 Official Journal of the European Communities No L 69/5 Positive Negative Germany Nether ­ lands Spain United Kingdom Denmark Italy France Greece Ireland PortugalCN-code Table Additionalcode Notes Belgium/ Luxem ­ bourg Pta Bfrs/Lfrs Dkr Lit FFDM F1 £ Dr £ Ir Esc  1 000 kg 2309 10 13 2309 10 31 2309 10 33 23,074 2,768 6,736 13,472 1,671 3,341 11,100 22,200 2,768 9,504 16,240 2,768 4,439 6,109 2,768 13,868 24,968 5,462 6,736 13,472 2309 10 51 2309 10 53 23-8 23-3 23-3 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-4 23-4 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-5 23-5 23-11 23-11 7631 7624 7691 7541 7542 7543 7544 7545 7546 7547 7548 7549 7645 7646 7647 7648 7649 7650 7651 7652 7653 7624 7692 7541 7542 7543 7544 7545 7546 7547 7548 7549 7654 7655 7656 7657 7658 7659 7660 7661 7662 7624 7693 7541 7542 OO OO O nn nn n nn 5 911,01 447,42 1 750,74 3 501,47 434,18 868,36 2 884,86 5 769,72 447,42 2 198,16 3 948,89 447,42 881,60 1 315,78 447,42 3 332,28 6 217,14 883,07 1 750,74 3 501,47 434,18 868,36 2 884,86 5 769,72 883,07 2 633,81 4 384,54 883,07 1 317,25 1 751,43 883,07 3 767,93 6 652,79 141,29 1 750,74 1,671 3,341 11,100 22,200 5,462 12,198 18,934 5,462 7,133 8,803 5,462 16,562 27,662 0,874 6,736 2309 90 31 2309 90 33 No L 69/6 Official Journal of the European Communities 13 . 3 . 89 Positive Negative CN-code Table Germany Nether ­ lands Spain United Kingdom Denmark Italy France Greece Ireland PortugalAdditional code Notes Belgium/ Luxem ­ bourg DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl EscPta  1 000 kg 2309 90 33 13,472 1,671 3,341 11,100 22,200 0,874 7,610 14,346 0,874 2,545 4,215 0,874 11,974 23,074 2,768 6,736 13,472 2309 90 41 2309 90 43 3 501,47 434,18 868,36 2 884,86 5 769,72 141,29 1 892,03 3 642,76 141,29 575,47 1 009,65 141,29 3 026,15 5 911,01 447,42 1 750,74 3 501,47 434,18 868,36 2 884,86 5 769,72 447,42 2 198,16 3 948,89 447,42 881,60 1 315,78 447,42 3 332,28 6 217,14 883,07 1 750,74 3 501,47 434,18 868,36 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-6 23-6 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-7 23-7 23-13 23-13 23-13 23-13 23-13 23-13 23-13 7543 7544 7545 7546 7547 7548 7549 7663 7664 7665 7666 7667 7668 7669 7670 7671 7624 7694 7541 7542 7543 7544 7545 7546 7547 7548 7549 7672 7673 7674 7675 7676 7677 7678 7679 7680 7624 7695 7541 7542 7543 7544 7545 7546 7547 OO OO OO OO OO OO OO OO OO OO OO OO OO OO OO OO o o OO OO OO OO OO OO OO OO OO OO OO OO OO OO OO OO OO OO o o OO OO OO OO OO OO OO 1,671 3,341 11,100 22,200 2,768 9,504 16,240 2,768 4,439 6,109 2,768 13,868 24,968 5,462 6,736 13,472 1,671 3,341 2309 90 51 2309 90 53 13 . 3 . 89 Official Journal of the European Communities No L 69/7 Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \  1 000 kg  2309 90 53 23-13 7548 , OC) 2 884,86 11,100 23-13 7549 OC) 5 769,72 22,200 I 23-13 7681 OC) 883,07 5,462 23-13 7682 OC) 2 633,81 12,198 \ 23-13 7683 OC) 4 384,54 18,934 l 23-13 7684 OC) 883,07 5,462 23-13 7685 OC) 1 317,25 7,133 l 23-13 7686 OC) 1 751,43 8,803 23-13 7687 OC) 883,07 5,462 \ 23-13 7688 OC) 3 767,93 16,562 l 23-13 7689 OC) 6 652,79 27,662 0) When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by Weight of starch, expressed as dry matter, per 1 000 kg of the product. O When completing customs formalities, the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of :  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate. (J) When completing :  customs export formalities carried out in a Member State the currency of which has appreciated,  custpms import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 10 of Regulation (EEC) No 1677/85, the applicant must state in the declaration provided for this purpose the complete composition of the product and the exact content by weight of non-milk constituents broken down by the combined nomenclature code. No L 69/8 Official Journal of the European Communities 13 . 3 . 89 PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts Posiuve Negative Germany Nether ­ lands Spam United Kingdom Denmark Italy France Greece Ireland PortugalCN-code Table Additionalcode Notes Belgium/ Luxem ­ bourg DM Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Ir EscF1  100 kg live weight  1 263,60O o C) o 1,132 1,132 1,132 1,132 1,132 1 263,60 1 263,60 1 263,60 1 263,60  100 kg net weight  0102 90 10 0102 90 31 0102 90 33 0102 90 35 010290 37 0201 10 10 0201 10 90 0201 20 21 0201 20 29 0201 20 31 0201 20 39 0201 20 51 0201 20 59 0201 20 90 0201 30 00 0202 10 00 0202 20 10 0202 20 30 2 O 02-1 02-1 02-1 02-1 02-1 02-1 7014 7018 7019 7014 7018 7019 0202 20 50 2 400,85 2,151 2 400,85 2,151 2 400,85 2,151 2 400,85 2,151 1 920,68 1,721 1 920,68 1,721 2 881,02 2,581 2 881,02 2,581 1 920,68 1,721 3 285,37 2,943 2 135,49 1,913 2 135,49 1,913 341,68 0,306 341,68 0,306 1 708,39 1,531 533,87 0,478 533,87 0,478 2 669,36 2,392 1 708,39 1,531 2669,36 2,392 2 669,36 2,392 533,87 0,478 2 669,36 2,392 3 285,37 2,943 2 669,36 2,392 1 920,68 1,721 2 742,02 2,457 2 742,02 2,457 2 742,02 2,457 2 742,02 2,457 1 642,69 1,472 1 099,33 0,985 1 099,33 0,985 (2) O O (a)C) o 02-2 02-2 7034 7038 0202 20 90 0202 30 10 0202 30 50 0202 30 90 0206 10 95 0206 29 91 0210 20 10 0210 20 90 0210 90 41 0210 90 90 1602 50 10 16-4 16-4 16-4 16-4 7330 7331 7332 73321602 90 61 13. 3 . 89 Official Journal of the European Communities No L 69/9 (') The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent authorities of the European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls, heifers and cows, other than those intended for slaughter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed. O The compensatory amount shall not be applied :  in respect of auantities coming within an annual tariff quota of 50 000 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen beef and veal,  in respect of quantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen buffalo meat. (') Entry under this CN code is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities . No L 69/ 10 Official Journal of the European Communities 13 . 3 . 89 PART 4 SECTOR EGGS AND POULTRY Monetary compensatory amounts Positive Negative Germany Nether ­ lands Spain United Kingdom Portugal CN-code Table Additionalcode Notes Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ Irl EscDM F1 Pta £  100 pieces  9,23 26,93 9,23 0,113 0,328 0,113  100 kg  0105 11 00 0105 19 10 0105 19 90 0105 91 00 0105 99 10 0105 99 20 0105 99 30 0105 99 50 0207 10 11 0207 10 15 0207 10 19 0207 10 31 0207 10 39 0207 10 51 0207 10 55 0207 10 59 0207 10 71 0207 10 79 0207 10 90 0207 21 10 0207 21 90 020722 10 0207 22 90 0207 23 11 0207 23 19 0207 23 51 0207 23 59 0207 23 90 0207 39 11 0207 3913 0207 39 15 020739 17 0207 39 21 0207 3923 0207 39 25 0207 39 27 0207 3931 0207 39 33 40,55 0,489 65,25 0,796 61,86 0,754 44,09 0,538 64,47 0,786 50,94 0,615 57,92 0,699 63,11 0,761 62,99 0,768 69,05 0,842 76,77 0,936 93,21 1,137 103,57 1,263 88,37 1*078 96,63 1,178 92,11 1,123 57,92 0,699 63,11 0,761 62,99 0,768 69,05 0,842 93,21 1,137 103,57 1,263 88,37 1,078 96,63 1,178 92,11 1,123 170,27 2,071 69,42 0,838 52,37 0,638 36,26 0,441 95,57 1,153 89,78 1,083 161,14 1,962 36,26 0,441 132,28 1,613 75,95 0,926 13. 3 . 89 Official Journal of the European Communities No L 69/ 11 Positive Negative Germany Spain PortugalCN-codc Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Pta £ Esc  100 kg  0207 39 35 0207 39 37 0207 39 41 0207 39 43 0207 39 45 0207 39 47 0207 39 51 0207 39 53 0207 39 55 0207 39 57 0207 39 61 0207 39 63 0207 39 65 0207 39 67 0207 39 71 0207 39 73 0207 39 75 0207 39 77 0207 39 81 0207 39 83 0207 39 85 0207 41 10 0207 41 11 0207 41 21 0207 41 31 0207 41 41 0207 41 51 0207 41 71 0207 41 90 0207 42 10 0207 42 11 0207 42 21 0207 42 31 0207 42 41 0207 42 51 0207 42 59 0207 42 71 0207 42 90 0207 43 11 0207 43 15 0207 43 21 0207 43 23 0207 43 25 0207 43 31 0207 43 41 52,37 0,638 36,26 0,441 100,79 1,229 47,24 0,576 85,04 1,037 161,14 1,962 36,26 0,441 202,92 2,475 170,27 2,071 113,93 1,389 106,29 1,296 101,32 1,236 52,37 0,638 36,26 0,441 144,94 1,768 95,57 1,153 140,11 1,709 89,78 1,083 132,89 1,621 161,14 1,962 36,26 0,441 170,27 2,071 69,42 0,838 52,37 0,638 36,26 0,441 95,57 1,153 89,78 1,083 161,14 1,962 36,26 0,441 132,28 1,613 75,95 0,926 52,37 0,638 36,26 0,441 100,79 1,229 47,24 0,576 85,04 1,037 161,14 1,962 36,26 0,441 202,92 2,475 170,27 2,071 113,93 1,389 106,29 1,296 101,32 1,236 52,37 0,638 36,26 0,441 No L 69/ 12 Official Journal of the European Communities 13 . 3 . 89 I \ Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal I DM Fl Pu £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc \  100 kg  0207 43 51 l \ \ 144,94 1,768 0207 43 53 \ I \ 95,57 1,153 02074361 \ I 140,11 1,709 0207 43 63 \ I \ 89,78 1,083 020743 71 \ I \ 132,89 1,621 020743 81 \ I \ 161,14 1,962 020743 90 \ I I 36,26 0,441 0209 00 90 , .I I \ 80,57 0,981 \ I I I  100 pieces  0407 00 11 l I I 19,24 0,235 0407 00 19 l I \ 6,59 0,080 l \ l  100 kg  0407 00 30 l I l I 58,12 0,709 0408 11 10 \ I \ 272,01 3,317 0408 19 11 \ I \ 118,57 1,446 0408 19 19 l \ I 126,70 1,545 0408 91 10 \ I 262,71 3,204 0408 99 10 \ I \ 67,42 0,822 1602 31 11 16-2 16-2 7323 7324 I 125,98 1,536 1602 31 19 16-2 16-2 7323 7324 I 177,26 2,158 1602 39 11 l IIll 169,93 2,069 1602 39 19 16-2 16-2 7323 7324 177,26 2,158 3502 10 91 l Illl 235,97 2,878 3502 10 99 IIl 31,97 0,390 3502 90 51 \ II 235,97 2,878 3502 90 59 IlIIIl 31,97 0,390 L3 . 3 . 89 Official Journal of the European Communities No L 69/ 13 PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts Positive Negative Germany Spain Denmark Italy France Greece Ire and PortugalCN-code Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Pu £ Bfrs/Lfrs Dkr Lit FF Dr £ Ir Esc  100 kg a+e 1 873,40 a+e 5,550 3,480 902,98 1 873,40 d + f d + f a+c 0,860 5,550 d + f d+f a+c 3,480 Table Additionalcode Notes 04-1 7058 04-3 7059 04-3 7074 Il 04-3 7078 II 04-3 7079 04-4 7089 Il 04-4 7089 II 04-2 7744 04-6 7098 04-6 7099 04-6 7114 04-2 7744 l 04-2 7744 04-2 7744 II 04-2 7744 II 04-2 7744 04-2 7744 04-2 7744 l 04-2 7744 I 04-2 7744 \ 04-2 7744 04-2 7744 I 04-2 7744 I 04-5 7093 II 04-5 7094 I 04-5 7097 I 04-6 7098 I 04-6 7099 l 04-6 7114 \ 04-2 7744 l 04-4 7089 \ 04-2 7744 l 04-2 7744 I 04-2 7744 04-2 7744 l 04-2 7744 I 04-2 7744 l 04-2 7744 \ 0401 0402 10 11 0402 10 19 0402 10 91 0402 10 99 0402 21 11 0402 21 17 0402 21 19 0402 21 91 0402 21 99 0402 29 0402 91 0402 99 0403 10 11 0403 10 13 0403 10 19 0403 10 31 0403 10 33 0403 10 39 0403 90 11 0403 90 13 0403 90 19 0403 90 31 0403 90 33 0403 90 39 0403 90 51 0403 90 53 0403 90 59 0403 90 61 0403 90 63 902,98  a + c a + c a+ c a + c a + c a+ c a+ c a+ c a + c + f a + c+ f a + c .a + c a + c+ f a+ c+f a+ c a+ c a + c a+ c a+ c a+ c a+ c + f a + c+f a + c + f a + c+f a+ c + f a + c+ f   3,480 902,98  1 873,40 5,550   3,480 902,98  ¢a + c a + c a + c a+c d+ f d+f a+c+f a + c+ f a+c+f a+c+f a+ c a + c a + c a+c a + c a + c a+c+ f a + c + f a + c+f a +c+f No L 69/ 14 Official Journal of the European Communities 13. 3 . 89 CN-code Table Additionalcode I Positive Negative Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  a + c + f a+c a + c a + c a + c a + c a + c a + c + f a + c a + c a + c a + c a + c a + c 0403 90 69 0404 90 11 0404 90 13 0404 90 19 0404 90 31 0404 90 33 0404 90 39 0404 90 51 0404 90 53 0404 90 59 0404 90 91 0404 90 93 0404 90 99 0405 a + c + f a + c+f a + c + f a+c + f a+c + f a + c+f a + c+f a + c+f a+c+f a + c+f a + c + f 817,14 837,56 a + c + f 2,339 2,397 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7118 7119 7134 7138 7139 7154 7158 7159 7174 7178 7189 7193 7194 7197 7198 7199 7214 7218 7219 7222 7223 7225 7696 7697 7698 7699 7709 7713 7739 7743 7752 7753 1 236,67 4,765 1 267,59 4,884 1 439,58 5,535 1 475,57 5,673 -1 306,21 30,711 -1 338,87 31,478 72,66 0,280 74,48 0,287 2 742,06 9,744 2 810,62 9,987 b x coef    b x coef b x coef   b x coef b x coef   b x coef  b x coef b x coef   b x coef b b 72,66 0,280 74,48 0,287 82,81 0,319 84,88 0,327 b x coef  b x coef   b x coef  b x coef b x coef  b X coef 13 . 3 . 89 Official Journal of the European Communities No L 69/ 15 Positive Negative Germany Nether ­ lands Spain United Kingdom Denmark Italy France Greece Ireland PortugalCN-code Table Additionalcode Notes Belgium/ Luxem ­ bourg DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  1 283,29 1 315,37 4,131 4,235 0405 0406 10 10 2 420,39 2 600,81 1 664,02 2 041,88 756,37 1 040,33 2 600,81 2 041,88 1 040,33 6,901 8,082 4,744 6,327 2,157 3,211 8,082 6,327 3,211 0406 10 90 0406 20 10 0406 20 90 0406 30 10 2 600,81 3 562,03 8,082 10,914 04-7 04-7 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 ' 04-8 04-9 04-9 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-11 04-11 04-12 04-12 04-12 04-12 04-12 04-12 04-13 04-13 04-13 04-13 04-13 04-13 04-13 7754 7755 7226 7227 7228 7229 7230 7231 7232 7226 7228 7230 7232 7233 7234 7235 7236 7237 7238 7239 7235 7236 7237 7238 7235 7238 7239 7240 7241 7242 7243 7244 7245 7246 7247 7248 7250 7248 7250 7248 7249 7250 0406 30 31 0406 30 39 0406 30 90 0406 40 00 0406 90 11 932,89 1 365,01 1 981,64 2 350,02 932,89 1 365,01 1 981,64 1 981,64 2 350,02 2 350,02 2 441,44 2 041,88 2 420,39 2 600,81 1 664,02 2 041,88 2,909 4,271 6,220 7,377 2,909 4,271 6,220 6,220 7,377 7,377 7,676 6,327 6,901 8,082 4,744 6,327 0406 90 13 0406 90 15 0406 90 17 0406 90 19 3 040,04 3 040,04 2 041,88 3 040,04 9,464 9,464 6,327 9,464 No L 69/ 16 Official Journal of the European Communities 13 . 3 . 89 Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lt FF Dr £ Irl Esc  100 kg 0406 90 21 0406 90 23 2 769,22 8,693 0406 90 25 2 420,39 2 600,81 1 664,02 2 041,88 2 420,39 2 600,81 1 664,02 2 041,88 2 420,39 2 600,81 1 664,02 2 041,88 6,901 8,082 4,744 6,327 6,901 8,082 4,744 6,327 6,901 8,082 4,744 6,327 0406 90 27 0406 90 29 2 420,39 2 600,81 1 664,02 2 041,88 6,901 8,082 4,744 6,327 04-14 04-14 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 7251 7252 7254 7255 7256 7257 7258 7254 7255 7256 7257 7258 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 0406 90 31 2 420,39 2 600,81 1 664,02 , 2 041,88 6,901 8,082 4,744 6,327 0406 90 33 0406 90 35 2 420,39 2 600,81 1 664,02 2 041,88 2 420,39 2 600,81 1 664,02 2 041,88 2 420,39 2 600,81 ; 1 664,02 2 041,88 6,901 8,082 4,744 6,327 6,901 8,082 4,744 6,327 6,901 8,082 4,744 6,327 0406 90 37 13. 3 . 89 Official Journal of the European Communities No L 69/ 17 Positive Negative CN-code Table Germany Nether ­ lands Spain United Kingdom PortugalAdditional code Notes Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Pta £ Esc  100 kg  2 420,39 2 600,81 1 664,02 2 041,88 6,901 8,082 4,744 6,327 2 420,39 2 600,81 1 664,02 2 041,88 6,901 8,082 4,744 6,327 0406 90 39 0406 90 50 0406 90 61 0406 90 63 0406 90 69 0406 90 71 0406 90 73 0406 90 75 0406 90 77 0406 90 79 0406 90 81 0406 90 83 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-8 04-8 04-8 04-8 04-8 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 34-16 34-16 4-16 4-16 4-16 4-16 4-16 4-16 4-16 4-16 4-16 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7226 7227 7228 7229 7230 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 3 562,03 2 420,39 2600,81 1 664,02 2 041,88 2 420,39 2 600,81 1 664,02 2 041,88 2 420,39 2 600,81 1 664,02 2 041,88 2 420,39 2 600,81 1 664,02 2 041,88 2 420,39 2 600,81 1 664,02 2 041,88 2 420,39 2 600,81 1 664,02 2 041,88 10,914 6,901 8,082 4,744 6,327 6,901 8,082 4,744 6,327 6,901 8,082 4,744 6,327 6,901 8,082 4,744 6,327 6,901 8,082 4,744 6,327 6,901 8,082 4,744 6,327 No L 69/ 18 Official Journal of the European Communities 13 . 3 . 89 Negative Denmark Italy France Greece Ireland PortugalBelgium/ Luxem ­ bourg Bfrs/Lfrs Dkr lit FF Dr £ Irl Etc l Positive CN-code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ \  100 kg  0406 90 85 04-16 7259 I   l 04-16 7274 I 2 420,39 6,901 04-16 7277 I 2 600,81 8,082 04-16 7278 \ 1 664,02 4,744 04-16 7279 I 2 041,88 6,327 0406 90 89 04-15 7253 I   04-15 7254   04-15 7255 I 2 420,39 6,901 \ 04-15 7256 I 2 600,81 8,082 04-15 7257 1 664,02 4,744 04-15 7258 \ I 2 041,88 6,327 0406 90 91 04-8 7226 \  04-8 7231 \ 756,37 2,157 04-8 7232 1 1 040,33 3,211 0406 90 93 04-8 7226 I   04-8 7231 I 756,37 2,157 04-8 7232 1 040,33 3,211 0406 90 97 04-8 7226 \   04-8 7228 l 2 600,81 8,082 04-8 7230 \ 2 041,88 6,327 04-8 7232 \ 1 040,33 3,211 0406 90 99 04-8 7226 I   04-8 7228 l 2 600,81 8,082 04-8 7230 \ 2 041,88 6,327 04-8 7232 \ 1 040,33 3,211 2309 10 15 23-14 7553 \ 175,07 0,674 23-14 7554 \ 350,15 1,347 23-14 7555 \ 525,22 2,021 23-14 7556 656,53 2,526 23-14 7557 735,31 2,829 \ 23-14 7558 787,83 3,031 23-14 7559 43,42 0,167 23-14 7569 86,84 0,334 23-14 7573 I 130,25 0,501 23-14 7574 III 162,82 0,626 23-14 7577 II 182,36 0,702 23-14 7578 IlI 195,38 0,752 23-14 7579 288,49 1,110 \ 23-14 7580 Il 576,97 2,220 23-14 7581 Il 865,46 3,330 \ 23-14 7582 Il 1 081,82 4,162 1 23-14 7583 1 211,64 4,662 23-14 7584 1 298,19 4,995 2309 10 19 23-14 7553 175,07 0,674 23-14 7554 Il 350,15 1,347 13 . 3 . 89 Official Journal of the European Communities No L 69/ 19 Posiuve Negative Denmark Italy France Greece Ireland CN-code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Portugal DM Fl Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg 2309 10 19 230910 39 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23*14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 525,22 656,53 735,31 787,83 43,42 86,84 130,25 162,82 182,36 195,38 288,49 576,97 865,46 1 081,82 1 211,64 1 298,19 175,07 350,15 525,22 656,53 735,31 787,83 43,42 86,84 130,25 162,82 182,36 195,38 288,49 576,97 865,46 1 081,82 1 211,64 1 298,19 175,07 350,15 525,22 656,53 735,31 787,83 43,42 86,84 130,25 162,82 182,36 2,021 2,526 2,829 3,031 0,167 0,334 0,501 0,626 0,702 0,752 1,110 2,220 3,330 4,162 4,662 4,995 . 0,674 1,347 2,021 2,526 2,829 3,031 0,167 0,334 0,501 0,626 0,702 0,752 1,110 2,220 3,330 4,162 4,662 4,995 0,674 1,347 2,021 2,526 2,829 3,031 0,167 0,334 0,501 0,626 0,702 2309 10 59 No L 69/20 Official Journal of the European Communities 13 . 3 . 89 Positive Negative CN-code Germany Nether ­ lands Spain United Kingdom Denmark Italy France Greece Ire and Portugal Table Additionalcode Notes Belgium/ Luxem ­ bourg DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg · 2309 10 59 2309 10 70 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7578 7579 7580 7581 7582 7583 7584 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7553 7554 195,38 288,49 576,97 865,46 1 081,82 1 211,64 1 298,19 175,07 350,15 525,22 656,53 735,31 787,83 43,42 86,84 130,25 162,82 182,36 195,38 288,49 576,97 865,46 1 081,82 1 211,64 1 298,19 175,07 350,15 525,22 656,53 735,31 787,83 43,42 86,84 130,25 162,82 182,36 195,38 288,49 576,97 865,46 1 081,82 1 211,64 1 298,19 175,07 350,15 0,752 1,110 2,220 3,330 4,162 4,662 4,995 0,674 1,347 2,021 2,526 2,829 3,031 0,167 0,334 0,501 0,626 0,702 0,752 1,110 2,220 3,330 4,162 4,662 4,995 0,674 1,347 2,021 2,526 2,829 3,031 0,167 0,334 0,501 0,626 0,702 0,752 1,110 2,220 3,330 4,162 4,662 4,995 0,674 1,347 2309 90 35 2309 90 39 13 . 3 . 89 Official Journal of the European Communities No L 69/21 Positive Negative CN-code Table additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ In Esc  100 kg - 2309 90 39 2309 90 49 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-- 14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 525,22 656,53 735,31 787,83 43,42 86,84 130,25 162,82 182,36 195,38 288,49 576,97 865,46 1 081,82 1 211,64 1 298,19 175,07 350,15 525,22 656,53 735,31 787,83 43,42 86,84 130,25 162,82 182,36 195,38 288,49 576,97 865,46 1 081,82 1 211,64 1 298,19 175,07 350,15 525,22 656,53 735,31 787,83 43,42 86,84 130,25 162,82 182,36 2,021 2,526 2,829 3,031 0,167 0,334 0,501 0,626 0,702 0,752 1,110 2,220 3,330 4,162 4,662 4,995 0,674 1,347 2,021 2,526 2,829 3,031 0,167 0,334 0,501 0,626 0,702 0,752 1,110 2,220 3,330 4,162 4,662 4,995 0,674 1,347 2,021 2,526 2,829 3,031 0,167 0,334 0,501 0,626 0,702 2309 90 59 No L 69/22 Official Journal of the European Communities 13 . 3 . 89 I Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pu United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Ut France FF Greece Dr Ireland £ Irl Portugal Esc \ \  100 kg  2309 90 59 23-14 7578 l 195,38 0,752 23-14 7579 \ 288,49 1,110 23-14 7580 II 576,97 2,220 23-14 7581 865,46 3,330 l 23-14 7582 1 081,82 4,162 23-14 7583 \ 1 211,64 4,662 23-14 7584 \ 1 298,19 4,995 2309 90 70 23-14 7553 \ 175,07 0,674 23-14 7554 \ 350,15 1,347 23-14 7555 \ 525,22 2,021 23-14 7556 656,53 2,526 23-14 7557 735,31 2,829 23-14 7558 II 787,83 3,031 23-14 7559 II 43,42 0,167 23-14 7569 86,84 0,334 23-14 7573 130,25 0,501 23-14 7574 162,82 0,626 I 23-14 7577 II 182,36 0,702 23-14 7578 II 195,38 0,752 23-14 7579 \ 288,49 1,110 23-14 7580 \ 576,97 2,220 23-14 7581 865,46 3,330 23-14 7582 1 081,82 4,162 I 23-14 7583 1 211,64 4,662 23-14 7584 1 298,19 4,995  % milk fat/100 kg product  a b 30,879 33,565 0,109 0,119 - % non-fatty lactic dry maner excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product · c 16,640 0,047 % lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  a 18,734 0,055 ¢ % non-fatty lactic matter excluding added whey and/or lactose and/or casein and/or casemates/ 100 kg product - e 1,513 0,004  % sucrose/100 kg product  f 4,702 0,025 Annex For certain milk products, falling within CN codes 0401 , 0402, 0403 and 0404, the applicant, when completing customs formalities, shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic dry matter and the weight of added sucrose, contained in 100 kg of product, as well as whether or not whey and/or lactose and/or casein and/or caseinates have been added, and where this is the case, the actual content by weight of these products and the lactose content of the addedwhey. 13. 3. 89 Official Journal of the European Communities No L 69/23 PART 6 SECTORWINE Monetary compensatory amounts I ||li Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F! Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 2204 21 25 22-5 7431 73,38 I 22-5 7432 o 73,38 22-5 7434 \ 3,21 22-5 7587 \ 73,38 I 22-5 7588 3,21 2204 21 29 22-6 7438 l 51,45 22-6 7439 o \ 51,45 22-6 7441 0) 3,21 22-6 7589 (') 51,45 l 22-6 7590 o 3,21 2204 21 35 22-8 7449 (J) 73,38 l 22-8 7451 3,21 22-8 7591 o \ 73,38 22-8 7592 (0 3,21 2204 21 39 22-9 7455 o I 51,45 22-9 7457 3,21 22-9 7593 o 51,45 22-9 7594 o L 3,21 2204 29 10 22-3 7426 0) 3,21 l 2204 29 25 22-11 7478 73,38 I 22-11 7479 (2) 73,38 22-11 7480 73,38 22-11 7481 &lt;2) 73,38 22-11 7483 (l) 3,21 22-11 7595 73,38 22-11 7596 3,21 2204 29 29 22-12 7487 51,45 22-12 7488 o 51,45 22-12 7490 3,21 \ 22-12 7597 (l) 51,45 \ 22-12 7598 (') 3,21 2204 29 35 22-14 7498 e&gt; 73,38 \ 22-14 7499 o 73,38 22-14 7518 o 3,21 22-14 7599 o 73,38 No L 69/24 Official Journal of the European Communities 13 . 3 . 89 I Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal I \ DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 2204 29 35 2204 29 39 22-14 22-15 22-15 22-15 22-15 7614 7524 7526 7618 7619 o o o C) 3,21 51,45 3,21 51,45 3,21 (l) % vol/hl O hi v 13 . 3 . . 89 Official Journal of the European Communities No L 69/25 PART 7 SECTOR SUGAR Monetary compensatory amounts Positive Negative Germany Nether ­ lands Spain United KingdomCN-code Table Additionalcode Notes Belgium/ : Luxem ­ bourg Denmark Italy France Greece Ireland Portugal Bfrs/Lfrs Dkr Lit FF Dr £ Irl EscDM F1 Pta £ 100 kg ­ C C) C) C) 397,61 2,112 397,61 2,112 397,61 2,112 397,61 2,112 397,61 2,112 397,61 2,112 397,61 2,112 397,61 2,112 470,18 2,531 470,18 2,531 470,18 2,531 1701 11 10 1701 11 90 1701 12 10 1701 12 90 1701 91 00 1701 99 10 1701 99 90 1702 30 10 1702 40 10 1702 60 10 1702 60 90 O  100 kg of dry matter  409,17 409,17 409,17 2,531 2,531 2,531  % sucrose content and 100 kg net « 17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-6 17-7 17-7 17-7 17-7 17-7 17-10 17-10 17-10 . 17-7 17-11 17-11 17-11 17-12 17-10 17-10 17-8 21-5 21-6 21-6 21-6 7334 7335 7334 7335 7334 7335 7334 7335 7337 7340 7340 7340 7340 7340 7345 7346 7347 7340 7349 7350 7351 7353 7345 7346 7347 7419 7423 ¢ 7424 7425 O O O 4,702 4,702 4,702 0,0253 0,0253 0,0253  100 kg of dry matter  409,17 2,5311702 90 30 1702 90 60  % sucrose: content and 100 kg net - 3 3 3 ) 3 3 3 4,702 4,702 4,702 4,702 4,702 4,702 4,702 0,0253 0,0253 0,0253 0,0253 0,0253 0,0253 0,0253 1702 90 71 1702 90 90  100 kg of dry matter  409,17 2,5312106 90 30 2106 90 59  % sucrose content and 100 kg net - O o o 4,702 4,702 4,702 0,0253 0,0253 0,0253 No L 69/26 Official Journal of the European Communities 13 . 3 . 89 (  ) Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431/68 (OJ No L 89, 10. 4. 1968 , p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 (OJ No L 151 , 30. 6 . 1968 , p. 42). O For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage. (J) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 (OJ No L 50, 4 . 3 . 1970, p. 1 ) in tne case of exports. 13. 3 . 89 Official Journal of the European Communities No L 69/27 PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts Posmve Negative Germany Nether ­ lands Spam United Kingdom Denmark Italy France Greece Ireland Portugal CN-code Table Additionalcode Notes Belgium/ Luxem ­ bourg e Bfrs/Lfrs Dkr Lit Dr £ IrlDM F1 Pta FF Esc  100 kg  1 686,06 1 830,79 2 428,25 4,995 5,681 8,210 1 686,06 1 830,79 2 428,25 4,995 5,681 8,210 0403 10 51 0403 10 53 0403 10 59 0403 10 91 0403 10 93 0403 10 99 0403 90 71 0403 90 73 0403 90 79 0403 90 91 0403 90 93 0403 90 99 1517 10 10 1517 90 10 1704 10 11 1704 10 19 1704 10 91 1704 10 99 1704 90 51 1704 90 55 1704 90 61 1704 90 65 1704 90 71 1704 90 75 1704 90 81 1704 90 99 1806 20 10 1806 20 30 180620 50 1806 20 70 1806 20 90 1806 31 00 1806 32 10 1806 32 90 1806 90 11 1806 90 19 1806 90 31 7632 * 7632 17-1 17-4 17-4 17-4 17-4 17-1 17-2 17-2 17-3 17-3 18 ­ 18- 18 ­ 18- 18 ­ 18- 18 ­ 18- 18 ­ 18- 18 ­ No L 69/28 Official Journal of the European Communities 13 . 3 . 89 CN-code Table Additionalcode Notes Positive Negative Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 100 kg - 7632 1806 90 39 1806 90 50 1806 90 60 1806 90 70 1806 90 90 1901 10 00 1901 90 90 1902 11 00 1902 19 10 1902 19 90 1902 40 10 1903 00 00 1905 30 11 1905 30 19 1905 30 30 1905 30 51 1905 30 59 1905 30 91 1905 30 99 1905 40 00 1905 90 40 1905 90 50 1905 90 60 1905 90 90 2101 10 99 2101 20 90 2105 00 10 2105 00 91 2105 00 99 2106 10 90 2106 90 99 2905 44 11 18-3 18-3 18-3 18-4 18-4 18-2 19-4 19-2 19-1 19-1 19-1 19-1 19-1 19-1 19-1 19-3 19-3 19-3 19-1 19-1 19-1 19-1 21-2 21-2 21-3 21-3 21-4 21-4 21-2 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 7633 7634 6585 7585 6586 7586 505,71 725,41 2,444 7001 7002 7003 7004 7635 7636 7637 7642 2,118 13 . 3 . 89 Official Journal of the European Communities No L 69/29 Positive Negative Germany Spain Portugal -CN-code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Pta £ Esc 100 kg  541,65 2,916 2905 44 19 2905 44 91 2905 44 99 3505 10 10 3505 10 90 3823 60 11 382360 19 3823 60 91 3823 60 99 541,65 2,916 2,118 2,406 2,097 7001 7002 7003 7004 7005 7006 7007 7008 7009 7010 7011 7012 7013 7015 7016 7017 7020 7021 7022 7023 7024 7025 7026 7027 7028 7029 7030 7031 7032 7033 7035 7036 7037 7040 7041 7042 511,11 629,59 2,180 2,817 473,09 557,73 676,21 2,468 3,105 526,09 610,73 2*340 2,796 494,45 583,31 708,15 809,71 898,57 2,216 2,694 2,098 2,645 3,123 No L 69/30 Official Journal of the European Communities 13 . 3 . 89 Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl EscF!  100 kg  7043 7044 7045 7046 7047 7048 7049 7050 7051 7052 7053 7055 7056 7057 7060 7061 7062 7063 7064 7065 7066 7067 7068 7069 7070 7071 7072 7073 7075 7076 7077 7080 7081 7082 7083 7084 7085 7086 7087 7088 7090 7091 7092 7095 7096 983,21 1 101,69 754,77 856,33 945,19 1 029,83 1 148,31 807,77 909,33 998,19 1 082,83 864,99 966,55 1 055,41 1 264,55 1 366,11 1 454,97 1 539,61 1 658,09 1 311,17 1 412,73 1 501,59 1 586,23 1 704,71 1 364,17 1 465,73 1 554,59 1 639,23 1 421,39 1 522,95 1 611,81 2 461,65 2 563,21 2 652,07 2 736,71 2 855,19 2 508,27 2 609,83 2 698,69 2 783,33 2 561,27 2 662,83 2 751,69 2 618,49 2 720,05 3,5/9 4,216 2.386 2.933 3,411 3,867 4,504 2,714 3,261 3,739 4,195 3,068 3,615 4,093 3,746 4,293 4,771 5,227 5,864 4,034 4,581 5,059 5,515 6,152 4,362 4,909 5.387 5,843 4,716 5,263 5,741 7,293 7,840 8,318 8,774 9,411 7,581 8,128 8,606 9,062 7,909 8,456 8.934 8,263 8,810 13 . 3 . 89 Official Journal of the European Communities No L 69/31 Positive Negative Germany Spain Denmark Italy France Greece Ireland PortugalCN-code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Pu £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 100 kg - 7100 7101 7102 7103 7104 7105 7106 7107 7108 7109 7110 7111 7112 7113 7115 7116 7117 7120 7121 7122 7123 7124 7125 7126 7127 7128 7129 7130 7131 7132 7133 7135 7136 7137 7140 7141 7142 7143 7144 7145 7146 7147 7148 7149 7150 C) C) C) C) C) C) o o C) o C) C) 0 C) o 0) (') C) C) (l) o C) 0) C) C) C) C) o C) o C) C) C) C) 469,43 2,388 516,05 2,676 2,367  2,265 502,36  587,00 2,450 705,48 3,087 548,98 2,282 633,62 2,738 752,10 3,375 513,12 2,132 601,98 2,610 686,62 3,066 468,78  570,34 2,486 659,20 2,964 784,04 2,368 885,60 2,915 974,46 3,393 1 059,10 3,849 1 177,58 4,486 830,66 2,656 932,22 3,203 1 021,08 3^681 1 105,72 4,137 1 224,20 4,774 883,66 2,984 No L 69/32 Official Journal of the European Communities 13. 3 . 89 Positive Negative Germany Nether ­ lands Spain United Kingdom Portugal CN-code Table Additionalcode Notes Belgium/ Luxem ­ bourg Denmark Iuly France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Pta £ Esc  100 kg - 985,22 1 074,08 1 158,72 940,88 1 042,44 1 131,30 1 340,44 1 442,00 1 530,86 1 615,50 1 733,98 1 387,06 1 488,62 1 577,48 1 662,12 1 780,60 1 440,06 1 541,62 1 630,48 1 715,12 1 497,28 1 598,84 1 687,70 2 537,54 2 639,10 2 727,96 2 812,60 2 584,16 2 685,72 2 774,58 2 859,22 2 637,16 2 738,72 2 827,58 2 694,38 2 795,94 3,531 4,009 4,465 3,338 3,885 4,363 4,016 4,563 5,041 5,497 6,134 4,304 4,851 5,329 5,785 6,422 4,632 5,179 5,657 6,113 4,986 5,533 6,011 7,563 8,110 8,588 9,044 7,851 8,398 8,876 9,332 8,179 8,726 9,204 8,533 9,080 7151 7152 7153 7155 7156 7157 7160 7161 7162 7163 7164 7165 7166 7167 7168 7169 7170 7171 7172 7173 7175 7176 7177 7180 7181 7182 7183 7185 7186 7187 7188 7190 7191 7192 7195 7196 7200 7201 7202 7203 7204 7205 7206 7207 7208 o C) n n o o o o o o 0) o o o o n o n o o n o 0) o o 0) o o C) 0) o o c) o o o o o o o (i) 467,72 556,58 641,22 759,70 2,161 2,617 3,254 514,34 603,20 687,84 2,449 2,905 43 . 3 . 89 Official Journal of the European Communities No L 69/33 Negative Denmark Italy France Greece Ireland PortugalBelgium/ Luxem ­ bourg Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc Positive CN-code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pu United Kingdom £ li  100 kg   Il 7209 \ 806,32 3,542  Il 7210  .   7211 567,34 2,299  7212 C) 656,20 2,777  \ 7213 740,84 3,233  II 7215 pp \ 523,00 2,106  \ 7216 624,56 2,653  \ 7217 C) 713,42 3,131  \ 7220 580,22 2,460  \ 7221 C) 681,78 3,007  l 7260 C) 1 580,12 4,732  \ 7261 C) 1 681,68 5,279  7262 C) \ 1 770,54 5,757  \ 7263 C) \ 1 855,18 6,213  l 7264 o 1 973,66 6,850  \ 7265 C) 1 626,74 5,020  7266 C) 1 728,30 5,567  l 7267 C) 1 817,16 6,045  \ 7268 C). 1 901,80 6,501  l 7269 C) 2 020,28 7,138  I 7270 o 1 679,74 5,348  7271 C) 1 781,30 5,895  \ 7272 C) 1 870,16 6,373  7273 C) 1 954,80 6,829  \ 7275 o 1 736,96 5,702  l 7276 C) 1 838,52 6,249  7280 0) 1 794,18 6,056  I 7300 o 585,85   \ 7301 687,41 2,365  7302 (1 ) 776,27 2,843  7303 C) 860,91 3,299  7304 C) r 979,39 3,936  '. 7305 0) 632,47 2,106  7306 o 734,03 2,653  7307 o 822,89 3,131  \ 7308 o 907,53 3,587  7309 (1) 1 026,01 4,224  7310 685,47 2,434  7311 e&gt; 787,03 2,981  7312 875,89 3,459  7313 960,53 3,915  7315 0) 742,69 2,788  7316 C) 844,25 3,335  7317 933,11 3,813  \ 7320 799,91 3,142 No L 69/34 Official Journal of the European Communities 13 . 3. 89 Posiuve Negative CN-code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy ' France Greece Ireland Portugal Bfrs/Lfrs Dkr lit FF Dr £ Irl EscDM F1 Pta £  100 kg · 7321 7360 7361 7362 7363 7364 7365 7366 7367 7368 7369 7370 7371 7372 7373 7375 7376 7380 7400 7401 7402 7403 7404 7405 7406 7407 7408 7409 7410 7,411 7412 7413 7415 7416 7417 7420 7421 7460 7461 7462 7463 7464 7465 7466 7467 ') *) l) ') ') ') ') ') 4) ') *) l) ') ') ') ') ') ') ') l) l) ') ') ') ') ') ') 4) ') l) ') ') ') l) l) ') 1) 901,47 1 597,49 1 699,05 1 787,91 1 872,55 1 991,03 1 644,11 1 745,67 1 834,53 1 919,17 2 037,65 1 697,11 1 798,67 1 887,53 1 972,17 1 754,33 1 855,89 1 811,55 787,24 888,80 977,66 1 062,30 1 180,78 833,86 935,42 1 024,28 1 108,92 1 227,40 886,86 988,42 1 077,28 1 161,92 944,08 1 045,64 1 134,50 1 001,30 1 102,86 1613,41 1 714,97 1 803,83 1 888,47 2 006,95 1 660,03 1 761,59 1 850,45 3,689 4,815 5,362 5,840 6,296 6,933 5,103 5,650 6,128 6,584 7,221 5,431 5,978 6,456 6,912 5,785 6,332 6,139 2,443 2,990 3,468 3,924 4,561 2,731 3,278 3,756 4,212 4,849 3,059 3,606 4,084 4,540 3,413 3,960 4,438 3,767 4,314 4,891 5,438 5,916 6,372 7,009 5,179 5,726 6,204 13. 3 . 89 Official Journal of the European Communities L. No L 69/35 Positive Negauve Germany Spain Denmark Italy France Greece Ireland PortugalCN-code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem-. bourg DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  7468 7470 7471 7472 7475 7476 7500 7501 7502 7503 7504 7505 7506 7507 7508 7509 7510 7511 7512 7513 7515 7516 7517 7520 7521 7560 7561 7562 7563 7564 7565 7566 7567 7568 7570 7571 7572 7575 7576 7600 7601 7602 7603 7604 7605 C) C) C) O 0) C) o C) (') C) (') n o o o o o o o o o 0) C) C) C) (') o C) C) C) C) C) o C) C) ('). o &lt; l\ 1 935,09 1 713,03 1 814,59 1 903,45 1 770,25 1 871,81 1 153,40 1 254,96 1 343,82 1 428,46 1 546,94 1 200,02 1 301,58 1 390,44 1 475,08 1 593,56 1 253,02 1 354,58 1 443,44 1 528,08 1 310,24 1 411,80 1 500,66 1 367,46 1 469,02 1 642,36 1 743,92 1 832,78 1 917,42 2 035,90 1 688,98 1 790,54 1 879,40 1 964,04 1 741,98 1 843,54 1 932,40 1 799,20 1 900,76 1 584,12 1 685,68 1 774,54 1 859,18 1 977,66 1 630.74 6,660 5.507 6,054 6,532 5,861 6,408 3,579 4,126 4,604 5,060 5,697 3,867 4,414 4,892 5,348 5.985 4,195 4,742 5,220 5,676 4,549 5,096 5.574 4,903 5,450 5,028 5.575 6,053 6,509 7,146 5,316 5,863 6,341 6,797 5,644 6,191 6,669 5,998 6,545 4,961 5.508 5.986 6,442 7,079 5,249 No L 69/36 Official Journal of the European Communities 13 . 3 . 89 Positive Negauve CN-code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  7606 7607 7608 7609 7610 7611 7612 7613 7615 7616 7617 7620 7621 7700 7701 7702 7703 7704 7705 7706 7707 7708 7710 7711 7712 7715 7716 7720 7721 7722 7723 7725 7726 7727 7728 7730 7731 7732 7735 7736 7740 7741 7742 7745 7746 O C) C) 0) C) (') 0) o o (') o (') C) C) o C) O C) C) C) O C) C) C) C) o O C) C) C) C) C) C) (') (') (') (') C) (') (') (') C) C) (') n 1 732,30 1 821,16 1 905,80 2 024,28 1 683,74 1 785,30 1 874,16 1 958,80 1 740,96 1 842,52 1 931,38 1 798,18 1 899,74 1 685,58 1 787,14 1 876,00 1 960,64 2 079,12 1 732,20 1 833,76 1 922,62 2 007,26 1 785,20 1 886,76 1 975,62 1 842,42 1 943,98 1 593,62 1 695,18 1 784,04 1 868,68 1 640,24 1 741,80 1 830,66 1 915,30 1 693,24 1 794,80 1 883,66 1 750,46 1 852,02 2 048,94 2 150,50 2 239,36 2 095,56 2 197.12 5,796 6,274 6,730 7,367 5,577 6,124 6,602 7,058 5,931 6,478 6,956 6,285 6,832 5,561 6,108 6,586 7,042 7,679 5,849 6,396 6,874 7,330 6,177 6,724 7,202 6,531 7,078 5,663 6,210 6,688 7,144 5,951 6,498 6,976 7,432 6,279 6,826 7,304 6,633 7,180 7,281 7,828 8,306 7,569 8,116 13 . 3 . 89 Official Journal of the European Communities No L 69/37 Posmvc Negative Germany Spain PortugalCN-code Tabe Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Pta £ Esc  100 kg - 2 285,98 2 148,56 2 250,12 2 504,26 2 605,82 2 694,68 2 550,88 2 652,44 8,594 7.897 8.444 8.898 9.445 9,923 9,186 9,733 O O O O O (') o C) 7747 7750 7751 7760 7761 7762 7765 7766 7770 7771 7780 7781 7785 7786 7800 7801 7810 7811 7812 7815 7816 7817 7820 7821 7830 7831 7840 7841 7860 7861 7900 7901 7910 7911 7912 7915 7916 7917 7920 7921 7930 7931 7940 7941 7960 2 603,88 9,514 2 705,44 10,061 2 959,58 10,516 3 061,14 11,063 3 006,20 10,804 3 107,76 11,351 3 507,00 10,390 3 608,56 10,937 3 697,42 11,415 3 553,62 10,678 3 655,18 11,225 3 744,04 11,703 551,67 2,570 3 606,62 11,006 3 708,18 11,553 922,21 3,422 1 023,77 3,969 1 478,61 5,070 1 580,17 5,617 . 2,141 3 582,89 10,660 3 684,45 11,207 3 773,31 11,685 3 629,51 10,948 3 731,07 11,495 3 819,93 11,973 526,00 2,293 627,56 2,840 3 682,51 11,276 3 784,07 11,823 998,10 3,692 1 099,66 4,239 1 554,50 5,340 C) C) O C) C) n No L 69/38 Official Journal of the European Communities 13 3 . 89 \ Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal I DM Fl P « £ Bfrs/Lfrs Dkr Ut FF Dr £ Irl Esc I \  100 kg   7961 O 1 656,06 5,887 Amounts to be deducted -I 51xx \ 40,80 0,135  II 52xx 86,24 0,285  II 53xx 137,98 0,455  II 54xx l 185,41 0,612  - II 55xx 271,65 0,896  II 56xx \ 403,67 1,332  II 570x 618,60 2,041  II 571x \ 618,60 2,041  II 572x 856,75 2,827  573x 856,75 2,827  574x 1 101,54 3,635  575x 1 101,54 3,635  II 576x 1 346,33 4,443  II 577x 1 346,33 4,443  II 578x 1 591,11 5,251  II 59xx I 40,80 0,135 Amounts to be deducted _ 61xx \ 35,30 0,114  II 62xx \ 74,61 0,241  II 63xx \ 119,38 0,385  64xx l 160,42 0,517  65xx l 235,04 0,758  II 66xx \ 349,26 1,126  II 670x 535,22 1,726  Il 67 lx 1 535,22 1,726  II 672x \ 741,27 2,390 __ Il 673x 741,27 2,390  II 674x 953,06 3,073  675x 953,06 3,073  \\ 676x l 1 164,85 3,756  || 677x \ 1 164,85 3,756  678x \ 1 376,65 4,439  || 69xx 35,30 0,114 13 . 3 . 89 Official Journal of the European Communities No L 69/39 (') If the goods contain butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced, for formula A and formula C products, by the amount indicated in additional code 5xxx and, for formula B products, by that indicated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate (x representing any figure from 0 to 9). (*) See the additional codes related to the contents of the goods by weight of, respective milkfat, milk proteins, starch/glucose, and sucrose/invertsugar/isoglucose . These codes are mentioned in Annex I to the TARIC in the tables of Chapters 17, 18 , 19 and 21 . The numbers of the tables are mentioned above in the column 'Table'. The tables are reprinted (in OJ No L 364 of 30. 12 . 1988 , p. 48) without prejudice to any later modifica ­ tion of the TARIC. NB: For the application of the additional code : Starch/Glucose The content of the goods (as presented) in starch, its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis , 100 % purity; factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in excess of the fructose content of the goods . Sucrose/Invert Sugar/isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods . However, where the fructose content of the goods is less than the glucose content, the amount of glucose to be included in the above calculation shall be an amount equal, by weight, to that of fructose. Note; In all cases, where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars, then the amount of glucose equal to that of galactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins Milk proteins, excluding those contained in the whey, casein and/or casemates, added to the product. No L 69/40 Official Journal of the European Communities 13 . 3 . 89 ANNEX II Monetary coefficients Products Member States Germany Netherlands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal  Beef and veal 1,011  1,013  - 1,327  0,944  Milk and milk products   1,049   1,013 1,020 1,327 1,020 0,944 I  Pigmeat        1,163    Sugar   1,065 -   1,013 1,020 1,167 1,021 0,954   Cereals   1,065   1,023 1,020 1,167 1,021 0,954  Eggs and poultry and albumins   1,014     1,250  0,979  Wine -  I I II   1,132 I 0,989  Processed products (Regulation (EEC) No 3033/80): I I I I I I I I I  to be applied to charges   1,049   1,013 1,020 1,327 1,020 0,944 :   to be applied to refunds : I I-IIIII IIIIIIII\  cereals   1,065   1,023 1,020 1,167 1,021 0,954  milk  I-I 1,049   1,013 1,020 1,327 1,020 0,944  sugar   1,065 «   1,013 1,020 1,167 1,021 0,954 -  Jams and marmalades (Regulation (EEC) No 426/86) IIIIII IIIIIIIIIl        1,167     Olive oil sector        1,082   ANNEX III Application of Article 10 of Regulation (EEC) No 1677/85 ' 100 Lit 1 £ 1 £ Irl Bfrs/Lfrs 2,84427 66,2500 55,2545 Dkr 0,526013 12,2521 10,2187 DM 0,137901 3,21205 2,67895 FF 0,462501 10,7728 8,98483 Fi 0,155379 3,61915 3,01849 £ Irl 0,0514758 1,19900  £ 0,0429324  0,834030 Lit ;  2 329,24 1 942,66 Dr 11,4669 267,091 222,762 Esc 11,2918 263,014 219,361 Pta 8,52570 198,584 165,625